Citation Nr: 1738246	
Decision Date: 09/12/17    Archive Date: 09/22/17

DOCKET NO.  13-31 882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to a compensable rating for gastroesophageal reflux disease (GERD).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. B. Kass, Associate Counsel





	

INTRODUCTION

The Veteran served on active duty in the Marines from October 1972 until August 1976, and in the Army from August 1987 to June 1993 and July 1993 to July 2000.

This matter comes before the Board of Veterans' Appeals (Board) from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While the Board sincerely regrets the delay, the Veteran's claim requires additional development.  

The Veteran underwent an examination in March 2011, which showed his GERD was stable.  However, since that examination, the Veteran has asserted his disability has worsened.  An updated medical examination is necessary to address his contentions.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all treatment he has received for his GERD, and make arrangements to obtain all records, including updated treatment records, that are not already associated with the claims file.

Ensure all outstanding VA records are associated with the claims file.

2.  After receipt of records, schedule the Veteran for an appropriate examination for a report on the current severity of his GERD.  

The examiner is asked whether the Veteran's GERD demonstrates persistently recurrent epigastric distress, with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  

The examiner is asked to elicit and document details from the Veteran on his daily symptoms, and refer to objective testing, medical records, and his own statements when determining the severity of his GERD.  The Veteran contends that he unable to sleep lying down, and must sit up in a reclining position due to constant discomfort.  He also asserted that he had frequent regurgitation as well as chest pain and painful bloating.  

The examiner is asked to respond to the questions posed by the Board along with all questions listed on the examination form.  All opinions must be accompanied by explanatory rationale.

3.  Following completion of the above directive, review the claims file to ensure compliance with this remand.  If the examination report does not include adequate responses to the specific opinions requested, it must be returned to the examiner for corrective action.

4.  Finally, after completing all of the above, and any additional development deemed warranted, readjudicate the claim on appeal.  If the benefit on appeal remains denied, furnish the Veteran and his representative with a copy of a supplemental statement of the case (SSOC) and allow an appropriate time for response.  Thereafter, return the file to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




